UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7785


ALONZO GREENE,

                       Plaintiff – Appellant,

          v.

DURHAM COUNTY POLICE DEPARTMENT, sued in individual and
official capacity; R. C. SWARTZ, Durham County police officer
sued in individual and official capacity; JOHN DOE, #1(DPO),
Police Investigator, sued in individual and official
capacity; JOHN DOE, #2(DPO), Police Investigator, sued in
individual and official capacity; JOHN DOE, DPO (Supervisor
at scene), sued in individual and official capacity,

                       Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00452-CCE-JEP)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonzo Greene, Appellant Pro Se. Kimberly Martin Rehberg, CITY
ATTORNEY’S OFFICE, Durham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Alonzo Greene appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his 42

U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Greene v. Durham Cnty. Police Dep’t, No. 1:13-cv-00452-

CCE-JEP (M.D.N.C. Nov. 20, 2014).    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                 2